United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-1433
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * District of Nebraska.
Raul Ramirez,                           *
                                        *   [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 4, 2007
                                Filed: January 11, 2007
                                 ___________

Before MURPHY, BYE, and MELLOY, Circuit Judges.
                           ___________

PER CURIAM.

       Raul Ramirez appeals the 60-month sentence that the district court1 imposed
after he pleaded guilty to possessing a firearm during a drug-trafficking crime, in
violation of 18 U.S.C. § 924(c)(1)(A)(i). Invoking Anders v. California, 386 U.S. 738
(1967), his counsel has moved to withdraw, filing a brief in which he raises a
challenge to the sentence imposed.




      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
       Ramirez cannot challenge his sentence, however, because he specifically
stipulated to it in his written plea agreement. See United States v. Nguyen, 46 F.3d
781, 783 (8th Cir. 1995) (defendant who explicitly and voluntarily exposes himself
to specific sentence may not challenge that punishment on appeal). Further, having
carefully reviewed the record in accordance with Penson v. Ohio, 488 U.S. 75 (1988),
we find no nonfrivolous issues.

       Accordingly, we affirm the judgment. We also grant counsel’s motion to
withdraw on condition that he show that he has informed Ramirez of the procedures
for petitioning the Supreme Court for certiorari, in compliance with Part V of our plan
to implement the Criminal Justice Act.
                        ______________________________




                                         -2-